                  Case 1:18-cr-00905-LTS Document 125 Filed 02/26/20 Page 1 of 1
 /•''·-~:<_--:.                                    U.S. Department of Justice
 :·.~J~:••
                                                           United States Attorney
                                                           Southern District of New York

                                                           The Silvio J. Mollo Building
                                                           One Saint Andrew's Pla~a
                                                           New York, New York 10007


                                                            Februal'.y 26, 2 0 2 0 , _ - - - - - - - - - - - ·
BYECF                                                                               ' USDC SD'.'\Y
The Honorable Laura Taylor Swain
United States District Judge                                                       1DOCUME:-.'T
Southern District of New York                                                       I ELECTRO'.'\IC:\LLY FILED
                                                                                          :~~~~#! ;~ Fl~
500 Pearl Street
New York, New York 10007                                                            ;i                     --   '        -1
                                                                                                                      • 'l
                                                                                                                    --·---J
             Re:      United States v. Shuai Sun, 18 Cr. 905 (L TS)

         The Government respectfully writes to request leave to file its response to the defendant's
motion for reconsideration (Dkt. No. 121) by February 27, 2020. The Government acknowledges
that the deadline for filing a response under Local Civil Rule 6.1 was February 20, 2020, and
apologizes for not meeting that deadline. The reason for the Government's failure to meet the
deadline is that the AUSA originally assigned to the case recently went out on maternity leave and
the undersigned was assigned to cover in her absence; the deadline was overloo.ked in the
transition. Nevertheless, the Government respectfully requests that the Court consider its response
that will be filed on February 27, 2020.

                                                    Respectfully submitted,

                                                    GEOFFREY S. BERMAN
                                                    United States Attorney



                                                 by: /s/
-rt      ~            Lst              ~            Elizabeth A. Espinosa
  l t<-- (~                  I~   .M         '      Assistant United States Attorney
  -o<?".!A!' \25 f.t aol~.                          c212) 631-2216



SO ORDERED:


HO . LAURA TAYLOR SWAIN
UNITED ST ATES DISTRlCT JUDGE
